Citation Nr: 0709526	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 2003 rating decision in which the RO 
denied service connection for prostate cancer.  In October 
2003, the veteran filed a notice of disagreement (NOD) with 
the denial of service connection for prostate cancer.  The RO 
issued a statement of the case (SOC) in December 2003, which 
reflected the RO's continued denial of service connection for 
prostate cancer.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2003; at that time, he requested a local hearing 
with a Decision Review Officer (DRO).  

In June 2004, the veteran withdrew his request for a local 
hearing, and instead, he and his representative had an 
informal conference with a DRO in Columbia, South Carolina.  
A report of that informal conference is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prostate cancer is among the diseases determined by the 
VA Secretary to be associate with herbicide (to include Agent 
Orange) exposure.

3.  The veteran did not serve on active duty in Vietnam 
during the Vietnam era (the period from January 9, 1962 to 
May 7, 1975), and there is no objective evidence of actual 
in-service herbicide exposure.  

4.  Prostate cancer was not manifested in service, and there 
is no competent evidence or opinion of a relationship between 
active service and the prostate cancer diagnosed many years 
post service (to include medical evidence that prostate 
cancer was manifested to a compensable degree within the 
first post-service year).


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to 
include as due to exposure to herbicide agents, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Prior to the initial adjudication of the claim, a letter 
issued by the RO in July 2003 notified the veteran and his 
representative of what was needed to establish entitlement to 
a service connection (evidence showing an injury or disease 
in service; a current disability; and a relationship between 
the current disability and an injury, disease, or event in 
military service).  After the letter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his service connection claim, and 
that he has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In the July 2003 letter, the RO 
explained to the veteran that VA would make reasonable 
efforts to help him get evidence necessary to support his 
service connection claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The RO 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  

Finally, the Board observes that in the July 2004 notice of 
issuance of supplemental statement of the case, the RO 
informed the veteran that if there was any other evidence or 
information that he thought would support his claim, then he 
should advise the RO of such, and that if the information or 
evidence was in his possession, then he should submit it to 
the RO.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four of Pelegrini's content of notice requirements 
clearly have been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the fourth content of 
notice requirement-addressed above-was furnished to the 
veteran after the September 2003 rating action on appeal.  
However, the Board finds that any delay in issuing complete 
section 5103(a) notice did not affect the essential fairness 
of the adjudication, in that his claim was fully developed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The veteran has had every opportunity to provide 
information and/or evidence pertinent to the claim under 
consideration.  

Hence, the Board finds that the VA's failure in not 
fulfilling complete VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
see also Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the veteran's 
status is not at issue, and the notice requirements 
pertaining to existence of disability and nexus were met via 
the July 2003 letter, as discussed above.  While the RO has 
not notified the veteran of the criteria for degree of 
disability or effective date of rating, on these facts, such 
omission is harmless.  Id.  As the Board's decision herein 
denies service connection for prostate cancer, no effective 
date or rating is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim; though these efforts, private treatment records and 
available post-service VA medical records have been 
associated with the veteran's claims file.  A report of the 
informal conference held in June 2004 is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.

On development in connection with a previously filed claim 
for another disability, the RO learned that the National 
Personnel Records Center (NPRC) did not have the veteran's 
service medical records.  The RO made all reasonable attempts 
to obtain the veteran's service medical records at that time.  
The veteran's November 1953 separation examination report is 
of record.  When a veteran's records have been lost, the VA 
has an obligation to search for alternative records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, although there is a lack of service medical 
records, VA regulations provide that service connection may 
be shown through other evidence.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); 38 C.F.R.      § 3.303(a) (2006).  On 
further development in connection with the instant claim, the 
RO requested that the NPRC furnish any documents showing the 
veteran's exposure to herbicides, but the NPRC responded that 
there were no records showing herbicide exposure.  

The veteran was previously informed of the absence of service 
medical records by a VA letter in September 1997 and in an 
April 2002 rating decision.  The veteran was informed of the 
absence of service medical records again in the September 
2003 rating action on appeal.  The veteran, however, has not 
informed of sources of additional evidence to support his 
claim, and attempts to verify the alleged herbicide exposure 
were carried out. 

The Board regrets that the veteran's service medical records 
were lost or otherwise destroyed.  But appropriate efforts 
were made, as noted, to assist the veteran in the development 
of his claim, in an attempt to remedy this deficiency in the 
record. However, such accommodation cannot negate the 
veteran's ultimate responsibility to support his claim with 
necessary evidence.  See 38 U.S.C.A. § 5103A(a)(1),(3) (West 
2002 & Supp 2006) (providing that VA shall make reasonable 
efforts to obtain records which the claimant identifies; no 
further efforts need be undertaken if such efforts would be 
futile).  While VA does have a duty to assist the veteran in 
the development of a claim, that duty is not limitless.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In this appeal, the veteran has claimed entitlement to 
service connection for prostate cancer on the basis of in-
service exposure to herbicide agents (to include Agent 
Orange). 

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As indicated above, prostate cancer is among the diseases 
recognized by the VA Secretary as associated with herbicide 
exposure.  In this case, however, the record does not present 
a basis for finding that the veteran was exposed to any 
herbicide agents in service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The veteran's service record shows 
that he did not serve in Vietnam during the period from 
January 9, 1962 to May 7, 1975; rather, the veteran served on 
active duty from November 1950 to November 1953.  As such, 
exposure to herbicides agents may not be presumed.  In this 
case, there also is no objective evidence that the veteran 
was actually exposed to herbicide agents during service.

The veteran contends that during his service in Korea, he was 
in jungles that had been sprayed daily with herbicides.  He 
recalled that he and his fellow soldiers often became sick 
after the herbicides were sprayed.  The informal conference 
report noted that the veteran indicated that he was actually 
unaware of what was sprayed.  

The Board notes that Agent Orange was used along the 
demilitarized zone in Korea from April 1968 to July 1969-a 
period of time after the veteran served in the military.  
There is no official verification from the Department of 
Defense that Agent Orange was used in Korea at the time of 
the Korean Conflict.  In addition, the NPRC reported that 
there were no records that indicated that the veteran was 
exposed to herbicides.  Thus, there is no competent evidence 
of record that the veteran was actually exposed to herbicides 
during service.  

In view of the foregoing, the Board must conclude that the 
record does not present a basis for grant of presumptive 
service connection for prostate cancer on the basis of 
exposure to herbicide agents.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered the veteran's claim under other bases 
of entitlement.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997).  In this case, however, the record does not 
otherwise provide a basis for a grant of service connection 
for prostate cancer.

The veteran does not contend, and the evidence does not show, 
that he had prostate cancer during service.  Rather, private 
medical records show that the veteran was diagnosed with 
prostate cancer in June 2003-almost 50 years after his 
discharge from service in November 1953.  Because the 
veteran's prostate cancer was not medically shown to have 
manifested to a compensable degree within the first post 
service year, there is no rebuttable presumption of service-
incurrence afforded to certain chronic diseases, to include 
malignant tumors.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Significantly, there also is no competent medical opinion of 
a medical relationship between the veteran's diagnosed 
veteran's prostate cancer and any incident of service, to 
include alleged exposure to herbicides therein, and neither 
the appellant nor his representative has identified or even 
alluded to the existence of any such opinion.  

In addition to the medical and other documentary evidence, 
the Board has considered the appellant's assertions advanced 
in connection with the appeal.  However, as indicated above, 
the current appeal turns on the questions of medical 
relationship, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the 
appellant's lay assertions as to the etiology of his current 
prostate cancer have no probative value.

For all the foregoing reasons, the claim for service 
connection for prostate cancer, to include as due to exposure 
to herbicide agents.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
exposure to herbicide agents, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


